Order entered June 25, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01115-CV

     DAVID S BAGWELL, INDIVIDUALLY AND AS TRUSTEE OF THE DAVID S.
                   BAGWELL TRUST, ET AL., Appellants

                                                  V.

                RIDGE AT ALTA VISTA INVESTMENTS I, LLC, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-10-04398-E

                                             ORDER
       The Court has before it appellants’ June 11, 2013 motion to reinstate appeal. The Court

GRANTS the motion, REINSTATES this appeal, and ORDERS appellants to file their brief

within thirty days of the date of this order. The Court further ORDERS the trial court to hear the

joint motion to determine amount of supersedeas bond filed by appellants on July 2, 2012, within

thirty days of the date of this order. See TEX. R. APP. P. 24.2(c)(2).


                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE